internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-115279-01 date date legend taxpayer trustees transitory holdco transitory memberco holdco state x state y business a year plr-115279-01 year year year a b c d e this letter is in reply to a letter dated date regarding the federal_income_tax consequences of a proposed transaction specifically you request rulings on significant issues in connection with the taxpayer’s representations that the transaction qualifies under sec_351 of the internal_revenue_code code additional information was submitted in letters dated june august november and date the information submitted for consideration is summarized below taxpayer is a state x for profit stock corporation with only common_stock issued and outstanding for federal_income_tax purposes taxpayer is subject_to tax as a subchapter_c_corporation taxpayer has a june 30th fiscal_year end and uses the accrual_method of accounting taxpayer derives its revenues primarily from business a under its articles of incorporation as amended taxpayer may not declare or pay dividends on its common_stock in the event of dissolution taxpayer’s assets must be distributed to organizations exempt from federal_income_tax taxpayer was organized in year in order to assure continuity of management dedicated to promoting business a certain shareholders contributed their common_stock to a voting_trust in year the voting_trust in return for trust certificates under the terms of the voting_trust the trustees of voting_trust have the authority to exercise all rights relating to the common_stock held except that the trustees do not have the power to sell the stock upon expiration of the voting_trust the trustees must transfer the common_stock to the holders of the trust certificates the voting_trust is currently set to expire in year in year the then-trustees of the voting_trust entered into a shareholder agreement the shareholder agreement under the terms of the shareholder agreement the trustees agreed that they would vote their taxpayer common_stock and voting_trust_certificates according to the wishes of a majority of the trustees upon the plr-115279-01 death of a trustee the voting_trust_certificates and the common_stock jointly owned by the trustees are to be cancelled and reissued in the names of the surviving trustees and a successor trustee who would also be subject_to the terms of the shareholder agreement the shareholder agreement provides that the trustees are never to approve a plan allowing the payment of dividends to taxpayer’s shareholders and never to eliminate the requirement that taxpayer upon dissolution distribute its assets to organizations exempt from federal_income_tax further the trustees agree to vote to dissolve taxpayer if its assets ever cease being used for the purpose of furthering business a without private profit taxpayer has issued and outstanding a shares of common_stock of these shares b shares are held by trustees of the voting_trust and are represented by trust certificates trust certificates relating to c shares are held jointly by trustees as individuals in addition trustees as individuals jointly own d shares of taxpayer common_stock thus trustees control e of the outstanding common_stock of taxpayer holdco will be a state x nonstock nonprofit corporation formed for the purpose of holding the stock of taxpayer currently controlled by trustees for federal_income_tax purposes holdco will be a taxable corporation under its articles of incorporation the management of holdco will be vested in its board_of directors of which trustees will be the initial members for representations of valid business reasons it has been determined that taxpayer should be owned by a holding_company organized under the nonprofit corporate laws of state x accordingly pursuant to a plan taxpayer and trustees propose to execute the following transactions on approximately the same date i ii iii transitory holdco will be formed under the laws of state y trustees will transfer the shares of taxpayer common_stock they control individually and through the voting_trust constituting e of the total issued and outstanding_stock to transitory holdco in exchange for of the common_stock of transitory holdco the formation transitory holdco will convert to a nonprofit nonstock membership corporation transitory memberco under the laws of state y the conversion trustees will be the sole members holdco will be formed as a nonstock nonprofit membership corporation under the laws of state x transitory memberco will be merged with and into holdco with holdco surviving the migration holdco will acquire all of the assets and assume all of the liabilities of transitory memberco trustees will receive membership interests in holdco in exchange for their membership interests in transitory memberco plr-115279-01 you propose that the formation the conversion and the migration be treated as a single transaction in which the trustees transfer their taxpayer stock to holdco in a transaction qualifying under sec_351 sec_3 of revproc_2001_3 2001_1_irb_111 states that the service will not rule on whether a transaction qualifies under sec_351 for nonrecognition treatment and whether various consequences result from the application of that section unless the service determines that there is a significant issue that must be resolved in order to decide those matters you have requested rulings only with regard to the significant issues set forth below the first significant issue is whether the transactions described in steps i through iii above will be characterized as a contribution of stock by trustees to holdco in exchange for membership interests in holdco the second significant issue is whether the membership interests in holdco will be treated as stock within the meaning of sec_351 of the code the following representations are made in connection with the proposed transactions a b c subject only to the resolution of the issues addressed in the rulings below and if the transactions as described are treated as if trustees transferred the shares of taxpayer common_stock directly to holdco in exchange for of the membership interests in holdco the transfer will constitute a transfer described in sec_351 of the code as members of holdco trustees will have rights equivalent to the rights they have as shareholders of taxpayer and will have as shareholders of transitory holdco and as members of transitory memberco the proposed transactions will be undertaken pursuant to a plan and will occur simultaneously or sequentially on approximately the same date based on the information submitted and the representations made we hold as follows the transactions described in steps i through iii above will be treated as if trustees transferred the shares of taxpayer common_stock they control individually and through the voting_trust constituting e of the total outstanding_stock to holdco in exchange for membership interests in holdco see revrul_90_95 1990_2_cb_67 revrul_67_448 1967_2_cb_144 the membership interests in holdco will be treated as stock within the meaning of sec_351 of the code see revrul_78_286 1978_2_cb_145 revrul_69_3 1969_1_cb_103 plr-115279-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether the transfer of stock as described in steps i through iii qualifies under sec_351 other than as specified above this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel corporate charles m levy reviewer branch
